

EXHIBIT 10.1
 
ESCROW AGREEMENT
 
This Escrow Agreement is entered into as of October 27, 2006, by and among
GoFish Corporation (f/k/a Unibio Inc.), a Nevada corporation (the “Parent”),
Michael Downing, Riaz Valani (Messrs. Downing and Valani collectively referred
to as the “Indemnification Representatives”), and Gottbetter & Partners, LLP
(the “Escrow Agent”).
 
WHEREAS, the Parent has entered into an Agreement and Plan of Merger and
Reorganization (the “Merger Agreement”) with GoFish Technologies, Inc., a
California corporation (“GF”) and Internet Television Distribution Inc., a
Delaware corporation (“ITD,” together with GF, collectively referred to as the
“Companies”), (i) pursuant to which separate wholly-owned subsidiaries of the
Parent will merge with and into each of the Companies, with the Companies
surviving the merger and (ii) as a result of which, each of the Companies will
become wholly-owned subsidiaries of the Parent;
 
WHEREAS, the Merger Agreement provides that an escrow account will be
established to secure the indemnification obligations of the stockholders of the
Companies as of the Closing Date, as such terms are defined in the Merger
Agreement (collectively, the “Indemnifying Stockholders”) to the Parent; and
 
WHEREAS, the parties hereto desire to establish the terms and conditions
pursuant to which such escrow account will be established and maintained.
 
NOW, THEREFORE, the parties hereto hereby agree as follows:
 
1.  Consent of the Companies’ Stockholders. The Indemnifying Stockholders have,
either by virtue of their entry into the Merger Agreement or through the
execution of an instrument to such effect, consented to: (a) the establishment
of this escrow to secure the Indemnifying Stockholders’ indemnification
obligations under Article 6 of the Merger Agreement in the manner set forth
herein, (b) the appointment of the Indemnification Representatives as their
representatives for purposes of this Agreement and as attorneys-in-fact and
agents for and on behalf of each Indemnifying Stockholder, and the taking by the
Indemnification Representatives of any and all actions and the making of any
decisions required or permitted to be taken or made by them under this Agreement
and (c) all of the other terms, conditions and limitations in this Agreement.
 
2.  Escrow and Indemnification.
 
(a)  Escrow of Shares. Simultaneously with the execution of this Agreement, the
Parent shall deposit with the Escrow Agent a certificate or certificates
aggregating 355,765 shares of common stock of the Parent, as determined pursuant
to Section 1.5(b) of the Merger Agreement, or such other number as adjusted
pursuant to Section 1.8(e) of the Merger Agreement. The Escrow Agent hereby
acknowledges receipt of such stock certificate. The shares deposited with the
Escrow Agent pursuant to the first sentence of this Section 2(a) are referred to
herein as the “Escrow Shares.” The Escrow Shares shall be held as a trust fund
and shall not be subject to any lien, attachment, trustee process or any other
judicial process of any creditor of any party hereto. The Escrow Agent agrees to
hold the Escrow Shares in an escrow account (the “Escrow Account”), subject to
the terms and conditions of this Agreement.
 

--------------------------------------------------------------------------------


 
(b)  Indemnification. The Indemnifying Stockholders have agreed in Section 6.1
of the Merger Agreement to indemnify and hold harmless the Parent from and
against specified Damages (as defined in Section 6.1 of the Merger Agreement).
The Escrow Shares shall be security for such indemnity obligation of the
Indemnifying Stockholders, subject to the limitations, and in the manner
provided, in this Agreement.
 
(c)  Dividends, Etc. Any securities distributed in respect of or in exchange for
any of the Escrow Shares, whether by way of stock dividends, stock splits or
otherwise, shall be issued in the name of the Escrow Agent or its nominee, and
shall be delivered to the Escrow Agent, who shall hold such securities in the
Escrow Account. Such securities shall be considered Escrow Shares for purposes
hereof. Any cash dividends or property (other than securities) distributed in
respect of the Escrow Shares shall promptly be distributed by the Escrow Agent
to the Indemnifying Stockholders in accordance with Section 3(c).
 
(d)  Voting of Shares. The Indemnification Representatives shall have the right,
in their sole discretion, on behalf of the Indemnifying Stockholders, to direct
the Escrow Agent in writing as to the exercise of any voting rights pertaining
to the Escrow Shares, and the Escrow Agent shall comply with any such written
instructions. In the absence of such instructions, the Escrow Agent shall not
vote any of the Escrow Shares. The Indemnification Representatives shall have no
obligation to solicit consents or proxies from the Indemnifying Stockholders for
purposes of any such vote.
 
(e)  Transferability. The respective interests of the Indemnifying Stockholders
in the Escrow Shares shall not be assignable or transferable, other than by
operation of law. Notice of any such assignment or transfer by operation of law
shall be given to the Escrow Agent and the Parent, and no such assignment or
transfer shall be valid until such notice is given.
 
3.  Distribution of Escrow Shares.
 
(a)  The Escrow Agent shall distribute the Escrow Shares only in accordance with
(i) a written instrument delivered to the Escrow Agent that is executed by both
the Parent and the Indemnification Representatives and that instructs the Escrow
Agent as to the distribution of some or all of the Escrow Shares, (ii) an order
of a court of competent jurisdiction, a copy of which is delivered to the Escrow
Agent by either the Parent or the Indemnification Representatives, that
instructs the Escrow Agent as to the distribution of some or all of the Escrow
Shares, or (iii) the provisions of Section 3(b) hereof.
 
(b)  Within five business days after October 27, 2008 (the “Termination Date”),
the Escrow Agent shall distribute to the Indemnifying Stockholders all of the
Escrow Shares then held in escrow, registered in the name of the Indemnifying
Stockholders. Notwithstanding the foregoing, if the Parent has previously
delivered to the Escrow Agent a copy of a Claim Notice and the Escrow Agent has
not received written notice of the resolution of the claim covered thereby, or
if the Parent has previously delivered to the Escrow Agent a copy of an Expected
Claim Notice and the Escrow Agent has not received written notice of the
resolution of the anticipated claim covered thereby, the Escrow Agent shall
retain in escrow after the Termination Date such number of Escrow Shares as have
a Value (as defined in Section 4 below) equal to the Claimed Amount covered by
such Claim Notice or equal to the estimated amount of Damages set forth in such
Expected Claim Notice, as the case may be. Any Escrow Shares so retained in
escrow shall be distributed only in accordance with the terms of clauses (i) or
(ii) of Section 3(a) hereof. For purposes of this Agreement, a Claim Notice
means a written notification under the Merger Agreement given by the Parent to
the Indemnifying Stockholders which contains (i) a description and the amount
(the “Claimed Amount”) of any Damages incurred or reasonably expected to be
incurred by the Parent, (ii) a statement that the Parent is entitled to
indemnification under Article 6 of the Merger Agreement for such Damages and a
reasonable explanation of the basis therefor, and (iii) a demand for payment (in
the manner provided in Article 9 of the Merger Agreement below) in the amount of
such Damages. For purposes of this Agreement, an Expected Claims Notice means a
notice delivered pursuant to the Merger Agreement by the Parent to an
Indemnifying Stockholder, before expiration of a representation or warranty, to
the effect that, as a result a legal proceeding instituted by or written claim
made by a third party, the Parent reasonably expects to incur Damages as a
result of a breach of such representation or warranty .
 
2

--------------------------------------------------------------------------------


 
(c)  Any distribution of all or a portion of the Escrow Shares (or cash or other
property pursuant to Section 2(c)) to the Indemnifying Stockholders shall be
made by delivery of stock certificates issued in the name of the Indemnifying
Stockholders covering such percentage of the Escrow Shares being distributed as
is calculated in accordance with the percentages set forth opposite such
holders’ respective names on Attachment A attached hereto; provided, however,
that the Escrow Agent shall withhold the distribution of the portion of the
Escrow Shares otherwise distributable to an Indemnifying Stockholder who has
not, according to a written notice provided by the Parent to the Escrow Agent,
prior to such distribution, surrendered pursuant to the terms of the Merger
Agreement his, her or its documents formerly representing equity interests of
the Companies. Any such withheld shares shall be delivered to the Parent
promptly after the Termination Date, and shall be delivered by the Parent to the
Indemnifying Stockholders to whom such shares would have otherwise been
distributed upon surrender of documents evidencing their equity interests in GF
and/or ITD. Distributions to the Indemnifying Stockholders shall be made by
mailing stock certificates to such holders at their respective addresses shown
on Attachment A (or such other address as may be provided in writing to the
Escrow Agent by any such holder). No fractional Escrow Shares shall be
distributed to Indemnifying Stockholders pursuant to this Agreement. Instead,
the number of shares that each Indemnifying Stockholder shall receive shall be
rounded up or down to the nearest whole number (provided that the
Indemnification Representatives shall have the authority to effect such rounding
in such a manner that the total number of whole Escrow Shares to be distributed
equals the number of Escrow Shares then held in the Escrow Account).
 
4.  Valuation of Escrow Shares. For purposes of this Agreement, the “Value” of
any Escrow Shares shall be $1.50 per share, multiplied by the number of such
Escrow Shares.
 
5.  Fees and Expenses of Escrow Agent. The Parent, on the one hand, and the
Indemnifying Stockholders, on the other hand, shall each pay one-half of the
fees of the Escrow Agent for the services to be rendered by the Escrow Agent
hereunder.
 
3

--------------------------------------------------------------------------------


 
6.  Limitation of Escrow Agent’s Liability.
 
(a)  The Escrow Agent shall incur no liability with respect to any action taken
or suffered by it in reliance upon any notice, direction, instruction, consent,
statement or other documents believed by it to be genuine and duly authorized,
nor for other action or inaction except its own willful misconduct or gross
negligence. The Escrow Agent shall not be responsible for the validity or
sufficiency of this Agreement. In all questions arising under the Escrow
Agreement, the Escrow Agent may rely on the advice of counsel, and the Escrow
Agent shall not be liable to anyone for anything done, omitted or suffered in
good faith by the Escrow Agent based on such advice. The Escrow Agent shall not
be required to take any action hereunder involving any expense unless the
payment of such expense is made or provided for in a manner reasonably
satisfactory to it. In no event shall the Escrow Agent be liable for indirect,
punitive, special or consequential damages.
 
(b)  The Parent and the Indemnifying Stockholders agree to indemnify the Escrow
Agent for, and hold it harmless against, any loss, liability or expense incurred
without gross negligence or willful misconduct on the part of Escrow Agent,
arising out of or in connection with its carrying out of its duties hereunder.
The Parent, on the one hand, and the Indemnifying Stockholders, on the other
hand, shall each be liable for one-half of such amounts.
 
7.  Liability and Authority of Indemnification Representatives; Successors and
Assignees.
 
(a)  Neither of the Indemnification Representatives shall incur any liability to
the Indemnifying Stockholders with respect to any action taken or suffered by
him in reliance upon any note, direction, instruction, consent, statement or
other documents believed by him to be genuinely and duly authorized, nor for
other action or inaction except his own willful misconduct or gross negligence.
The Indemnification Representatives may, in all questions arising under the
Escrow Agreement, rely on the advice of counsel and the Indemnification
Representatives shall not be liable to the Indemnifying Stockholders for
anything done, omitted or suffered in good faith by the Indemnification
Representatives based on such advice.
 
(b)  In the event of the death or permanent disability of the either of the
Indemnification Representatives, or his resignation as an Indemnification
Representative, a successor Indemnification Representative shall be appointed by
the other Indemnification Representative or, absent its appointment, a successor
Indemnification Representative shall be elected by a majority vote of the
Indemnifying Stockholders, with each such Indemnifying Stockholder (or his, her
or its successors or assigns) to be given a vote equal to the number of votes
represented by the shares of stock of the GF and/or ITD held by such
Indemnifying Stockholder immediately prior to the effective time of the share
purchase under the Merger Agreement. Each successor Indemnification
Representative shall have all of the power, authority, rights and privileges
conferred by this Agreement upon the original Indemnification Representative,
and the term “Indemnification Representatives” as used herein shall be deemed to
include successor Indemnification Representative.
 
(c)  The Indemnification Representatives shall have full power and authority to
represent the Indemnifying Stockholders, and their successors, with respect to
all matters arising under this Agreement and all actions taken by the
Indemnification Representatives hereunder shall be binding upon the Indemnifying
Stockholders, and their successors, as if expressly confirmed and ratified in
writing by each of them. Without limiting the generality of the foregoing, the
Indemnification Representatives shall have full power and authority to interpret
all of the terms and provisions of this Agreement, to compromise any claims
asserted hereunder and to authorize any release of the Escrow Shares to be made
with respect thereto, on behalf of the Indemnifying Stockholders and their
successors.
 
4

--------------------------------------------------------------------------------


 
(d)  The Escrow Agent may rely on the Indemnification Representatives as the
exclusive agents of the Indemnifying Stockholders under this Agreement and shall
incur no liability to any party with respect to any action taken or suffered by
it in reliance thereon.
 
8.  Amounts Payable by Indemnifying Stockholders. The amounts payable by the
Indemnifying Stockholders under this Agreement (i.e., the fees of the Escrow
Agent payable pursuant to Section 5 and the indemnification obligations pursuant
to Section 6(b)) shall be payable solely as follows. The Escrow Agent shall
notify the Indemnification Representatives of any such amount payable by the
Indemnifying Stockholders as soon as it becomes aware that any such amount is
payable, with a copy of such notice to the Parent. On the sixth business day
after the delivery of such notice, the Escrow Agent shall sell such number of
Escrow Shares (up to the number of Escrow Shares then available in the Escrow
Account), subject to compliance with all applicable securities laws, as is
necessary to raise such amount, and shall be entitled to apply the proceeds of
such sale in satisfaction of such indemnification obligations of the
Indemnifying Stockholders; provided that if the Parent delivers to the Escrow
Agent (with a copy to the Indemnification Representatives), within five business
days after delivery of such notice by the Indemnification Representatives, a
written notice contesting the legitimacy or reasonableness of such amount, then
the Escrow Agent shall not sell Escrow Shares to raise the disputed portion of
such claimed amount except in accordance with the terms of clauses (i) or (ii)
of Section 3(a).
 
9.  Termination. This Agreement shall terminate upon the distribution by the
Escrow Agent of all of the Escrow Shares in accordance with this Agreement;
provided that the provisions of Sections 6 and 7 shall survive such termination.
 
10.  Notices. All notices, instructions and other communications given hereunder
or in connection herewith shall be in writing. Any such notice, instruction or
communication shall be sent either (i) by registered or certified mail, return
receipt requested, postage prepaid, or (ii) via a reputable nationwide overnight
courier service, in each case to the address set forth below. Any such notice,
instruction or communication shall be deemed to have been delivered two business
days after it is sent by registered or certified mail, return receipt requested,
postage prepaid, or one business day after it is sent via a reputable nationwide
overnight courier service.
 
If to the Parent:


(Prior to Closing)
GoFish Corporation
88 West 44th Ave.
Vancouver, BC, V5Y 2V1, Canada
Attn: Stephen B. Jackson, President and Chief Executive Officer

5

--------------------------------------------------------------------------------

 

(After Closing)
GoFish Corporation
500 Third Street Suite 260
San Francisco, CA 94107
Attn: Michael Downing, Chief Executive Officer
Facsimile: (415) 738-8834


If to the Indemnification Representatives:


Mr. Michael Downing
c/o GoFish Technologies, Inc.
500 Third Street Suite 260
San Francisco, CA 94107


Mr. Riaz Valani
c/o Internet Television Distribution LLC
579 University Ave.
Palo Alto, CA 94301


If to the Escrow Agent:


Gottbetter & Partners, LLP
488 Madison Avenue, 12th Floor
New York, NY 10022
Attn: Adam S. Gottbetter, Esq.
Facsimile: (212) 400-6901


Any party may give any notice, instruction or communication in connection with
this Agreement using any other means (including personal delivery, telecopy or
ordinary mail), but no such notice, instruction or communication shall be deemed
to have been delivered unless and until it is actually received by the party to
whom it was sent. Any party may change the address to which notices,
instructions or communications are to be delivered by giving the other parties
to this Agreement notice thereof in the manner set forth in this Section 10.
 
11.  Successor Escrow Agent. In the event the Escrow Agent becomes unavailable
or unwilling to continue in its capacity herewith, the Escrow Agent may resign
and be discharged from its duties or obligations hereunder by delivering a
resignation to the parties to this Escrow Agreement, not less than 60 days prior
to the date when such resignation shall take effect. The Parent may appoint a
successor Escrow Agent without the consent of the Indemnification
Representatives so long as such successor is a bank with assets of at least $500
million, and may appoint any other successor Escrow Agent with the consent of
the Indemnification Representatives, which shall not be unreasonably withheld.
If, within such notice period, the Parent provides to the Escrow Agent written
instructions with respect to the appointment of a successor Escrow Agent and
directions for the transfer of any Escrow Shares then held by the Escrow Agent
to such successor, the Escrow Agent shall act in accordance with such
instructions and promptly transfer such Escrow Shares to such designated
successor. If no successor Escrow Agent is named as provided in this Section 11
prior to the date on which the resignation of the Escrow Agent is to properly
take effect, the Escrow Agent may apply to a court of competent jurisdiction for
appointment of a successor Escrow Agent.
 
6

--------------------------------------------------------------------------------


 
12.  General.
 
(a)  Governing Law; Assigns. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York without regard to
conflict-of-law principles and shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns.
 
(b)  Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
(c)  Entire Agreement. Except for those provisions of the Merger Agreement
referenced herein, this Agreement constitutes the entire understanding and
agreement of the parties with respect to the subject matter of this Agreement
and supersedes all prior agreements or understandings, written or oral, between
the parties with respect to the subject matter hereof.
 
(d)  Waivers. No waiver by any party hereto of any condition or of any breach of
any provision of this Escrow Agreement shall be effective unless in writing. No
waiver by any party of any such condition or breach, in any one instance, shall
be deemed to be a further or continuing waiver of any such condition or breach
or a waiver of any other condition or breach of any other provision contained
herein.
 
(e)  Amendment. This Agreement may be amended only with the written consent of
the Parent, the Escrow Agent and the Indemnification Representatives.
 
(f)  Consent to Jurisdiction and Service. The parties hereby absolutely and
irrevocably consent and submit to the jurisdiction of the courts in the State of
New York and of any Federal court located in said State in connection with any
actions or proceedings brought against any party hereto by the Escrow Agent
arising out of or relating to this Escrow Agreement. In any such action or
proceeding, the parties hereby absolutely and irrevocably waive personal service
of any summons, complaint, declaration or other process and hereby absolutely
and irrevocably agree that the service thereof may be made by certified or
registered first-class mail directed to such party, at their respective
addresses in accordance with Section 10 hereof.

7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.
 

  GOFISH CORPORATION         By: 
/s/ Stephen B. Jackson
 

--------------------------------------------------------------------------------

Name: Stephen B. Jackson
  Title:   Chief Executive Officer               /s/ Michael Downing  

--------------------------------------------------------------------------------

Michael Downing, Individually and as an
Indemnification Representative
              /s/ Riaz Valani  

--------------------------------------------------------------------------------

Riaz Valani, Individually and as an
Indemnification Representative
            GOTTBETTER & PARTNERS, LLP         By:   /s/ Adam S. Gottbetter,
Esq.  

--------------------------------------------------------------------------------

Name: Adam S. Gottbetter, Esq.
  Title:   Partner



8

--------------------------------------------------------------------------------


 